     Case 3:19-cv-00709-MMD-CLB Document 87 Filed 08/07/20 Page 1 of 3


 1   Patrick R. Leverty, Esq.
     Nevada State Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph: (775) 322-6636
 4   Fax: (775) 322-3953
     email: pat@levertylaw.com
 5   Attorneys for Kalicki Collier Defendants

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   ALPS PROPERTY & CASUALTY                       )
     INSURANCE COMPANY                              )
 9                                                  )
                    Plaintiff,                      )
10                                                  )      Case No.:       3:19-cv-00709-MMD-CLB
            v.                                      )
11                                                  )      STIPULATION FOR EXTENSION OF
     KALICKI COLLIER, LLP; JOHN A.                  )      TIME FOR DEFENDANT COLLIER TO
12   COLLIER; JAMES A KALICKI; and ROBIN )                 FILE A REPLY TO HIS MOTION TO
     RUMBAUGH, as Trustee of the Edith and          )      AMEND THE SCHEDULING ORDER
13   James Harley Trust Dated August 31, 1981,      )      AND FOR LEAVE TO FILE A
     Trustee of the Edith and James Harley Trust - )       COUNTER-COMPLAINT
14   Survivor’s Trust, and Trustee of the Edith and )
     James Harley Trust - Residual Trust.           )
15                                                  )      (FIRST REQUEST)
                            Defendants.             )
16                                                  )

17          Plaintiff ALPS Property & Casualty Insurance Company (“ALPS”) and Defendant John

18   A. Collier (“Collier”), by and through their respective counsel, respectively stipulate that

19   Defendant Collier shall have up to and including Friday, August 14, 2020, to file a reply to his

20   Motion to Amend the Scheduling Order and for Leave to File a Counter-Complaint.

21          On July 20, 2020, Defendant Collier filed a Motion to Amend the Scheduling Order and

22   for Leave to File a Counter-Complaint. (ECF #80). On August 3, 2020, Plaintiff ALPS filed an

23   opposition. (ECF #82). Defendant Collier’s reply is currently due on Monday, August 10, 2020.

24          On August 5, 2020, Defendant Collier requested an additional four (4) business days to

25   file the reply and ALPS graciously granted the request.

26   ////

27   ////

28   ////
                                                      1
     Case 3:19-cv-00709-MMD-CLB Document 85
                                         87 Filed 08/06/20
                                                  08/07/20 Page 2 of 3


 1          This is the first (1st) requested extension related to the Motion to Amend the Scheduling

 2   Order and for Leave to File a Counter-Complaint. (ECF #80).

 3   DATED this 6th day of August, 2020.                 DATED this 6th day of August, 2020.

 4   KUTAK ROCK LLP                                      LEVERTY & ASSOCIATES LAW CHTD.
 5   /S/ Brooke McCarthy____________________              /S/ Patrick Leverty
     Kevin D. Hartzell (pro hac vice)                    Patrick R. Leverty
 6
     Brooke H. McCarthy (pro hac vice)                   832 Willow Street
 7   1650 Farnam Street                                  Reno, NV 89502
     Omaha, NE 68102-2186                                Attorneys for the KC Defendants
 8
     Douglas R. Brown, Esq.
 9   Lemons, Grundy & Eisenberg
     6005 Plumas Street, Third Floor
10   Reno, Nevada 89519
     Attorneys for Plaintiff ALPS Property &
11
     Casualty Insurance Company
12
                                         IT IS SO ORDERED:
13
                                          _______________________________________________
14                                        UNITED STATES MAGISTRATE JUDGE
15                                                 August 7, 2020
                                          DATED: _________________________________.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
     Case 3:19-cv-00709-MMD-CLB Document 85
                                         87 Filed 08/06/20
                                                  08/07/20 Page 3 of 3


 1                                  CERTIFICATE OF SERVICE

 2          I, HEREBY CERTIFY that, on August 6, 2020, I electronically filed the foregoing with the
 3
     Clerk of Court using the CM/E CF system, which will send a Notice of Electronic Filing to all
 4
     counsel of record.
 5
                                                         /S/ Patrick Leverty
 6                                                      Patrick R. Leverty
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
